Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 5, 2022

                                      No. 04-21-00526-CV

                                      Brandon ROBERTS,
                                           Appellant

                                                v.

   UNIVERSITY HEALTH SYSTEM, Sarah Abang-Hayes, MD, Medical Center Pavilion
                   Pharmacy, and Accord HealthCare Inc.,
                                Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-00455
                           Honorable Tina Torres, Judge Presiding


                                         ORDER

        In his second amended petition, appellant Brandon Roberts brought various claims
against Sarah Abang-Hayes, Accord Healthcare Inc. (“Accord”), and Bexar County Hospital
District d/b/a University Health f/k/a University Health System (the “Hospital”). Accord filed a
Rule 91a motion to dismiss the claims against it, which was granted by the trial court. See TEX.
R. CIV. P. 91a. The record before us does not contain an order disposing of the claims against
Abang-Hayes or the Hospital. Roberts filed a notice of appeal, indicating he intends to appeal
from the trial court’s order granting Accord’s Rule 91a motion to dismiss.

        A judgment or order is final for purposes of appeal if it actually disposes of all pending
parties and claims before the court. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). Here, the trial court’s order granting Accord’s Rule 91a motion is interlocutory because it
does not dispose of all parties and claims. Further, the record before us does not include any
motion severing claims or parties. Thus, the order is not final and appealable. Interlocutory
orders may be appealed only if a specific statute authorizes such an interlocutory appeal. For
example, section 51.014 of the Texas Civil Practice and Remedies Code lists circumstances
under which a party may appeal from an interlocutory order of a district court, county court at
law, or county court. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014. We cannot, however,
find any statutory authority that allows a party to appeal from an interlocutory order granting a
Rule 91a motion to dismiss such as the one contained in the record before us. See In re Farmers
Tex. Cnty. Mut. Ins. Co., 604 S.W.3d 421, 429 (Tex. App.—San Antonio 2019, orig.
proceeding); Tamborello v. Town of Highland Park, No. 05-20-00755-CV, 2021 WL 1540653,
at *1 (Tex. App.—Dallas 2021, no pet.).

        We, therefore, ORDER appellant to show cause in writing by January 19, 2022, why
this appeal should not be dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a). We
suspend all appellate deadlines pending our determination of whether we have jurisdiction over
this appeal.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court